Citation Nr: 1136896	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

What evaluation is warranted for right knee strain from May 23, 2000, through January 29, 2006?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded entitlement to service connection for right knee strain and assigned a noncompensable evaluation from May 23, 2000 through January 29, 2006, and assigned a 10 percent as of January 30, 2006.  The Veteran has appealed only the noncompensable evaluation assigned.  See March 2007 notice of disagreement.

In the August 2006 rating decision, the RO also denied entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities for the period from May 23, 2000, through January 29, 2006, under the provisions of 38 C.F.R. § 3.324 (2011).  The Veteran submitted a notice of disagreement as to that issue as well, which was addressed in the March 2008 statement of the case.  However, in the May 2008 VA Form 9, Appeal to the Board, the Veteran limited his appeal to the claim for increase for the right knee.  Thus, the claim for increase involving the right knee is the only issue on appeal.

The Board notes that in the appeal pre-certification letter, received in July 2008, the Veteran's representative included the issue involving the provisions of 38 C.F.R. § 3.324; however, it appears the representative recognized that the Veteran had not perfected an appeal as to that issue, as the September 2011 brief addresses only the issue involving an increased rating for the right knee.


FINDING OF FACT

Between May 23, 2000, through January 29, 2006, right knee strain was not manifested by a limitation of flexion or extension, or by any evidence of recurrent subluxation or lateral instability.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right knee strain from May 23, 2000, through January 29, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection for right knee strain has been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA obtained the Veteran's service treatment records and provided the Veteran with VA examinations in connection with his claim for entitlement to service connection for right knee strain.  The Veteran has not informed VA of any relevant outstanding records pertaining to the right knee.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  
 
Analysis
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  
 
The Veteran's appeal for a higher rating for the right knee from May 2000 to January 2006 stems from the rating decision that granted entitlement to service connection and assigned the initial rating.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.  
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.
 
The Veteran's service-connected right knee strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which addresses limitation of flexion.  
 
The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).
 
Flexion of the leg limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Id.
 
Extension of the leg limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  A 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  Id.
 
Limitation of motion and instability of the knee are two, separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Veteran alleges that the 10 percent evaluation assigned as of January 30, 2006, should be assigned throughout the entire period.  When he was examined in December 2003, he reported that he had knee pain when he walked.  He stated he needed to twist his knees to make them "pop."  He described pain when first getting out of a car, even on short drives.  The Veteran denied swelling and locking, although noted that his knee would give way occasionally.  He denied wearing a knee brace, although he wore an over-the-counter one when playing sports.  The Veteran stated that his knee was not easily fatigued.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation between May 23, 2000, and January 29, 2006.  Specifically, the evidence does not establish that the right knee strain met the criteria for a compensable evaluation.  For example, August 1999 and March 2000 Reports of Medical Examination showed that clinical evaluation of the lower extremities was normal.  Additionally, at the time of the December 2003 VA examination, the Veteran had full range of motion in the right knee from 0 to 140 degrees, which range applied to active range of motion, passive range of motion, and range of motion after fatiguing.  The examiner noted the knee was not swollen, and there was no laxity.  There was mild tenderness over the superficial aspect of the patella and crepitus; however, the Veteran had full range of motion of the knee joint even after fatiguing.  There has been no x-ray evidence of arthritis.  There is no basis to award a compensable evaluation either based upon limitation of motion, to include painful motion, or instability, as the symptoms demonstrated during this time period do not meet the criteria for a compensable evaluation based on a limitation of motion or instability.  
 
The Board has considered the holding in DeLuca and finds that it does not establish a basis to award a compensable evaluation.  The examiner specifically noted that range of motion remained at 0 to 140 degrees after fatiguing.  Such finding preponderates against establishing entitlement to an initial compensable evaluation between May 2000 and January 2006.  

The Board's decision is based on what the facts and the evidence show.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disabilities.  There is no evidence that right knee strain at any time during the appellate term necessitated frequent hospitalization.  The Veteran has made no mention of whether or not the knee has any impact on his employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation from May 23, 2000, through January 29, 2006, for right knee strain is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


